Citation Nr: 0821450	
Decision Date: 06/05/08    Archive Date: 07/03/08

DOCKET NO.  04-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy/peripheral neuritis/carpal tunnel 
syndrome (claimed as hand and arm disability), right upper 
extremity.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy/peripheral neuritis/carpal tunnel 
syndrome (claimed as hand and arm disability), left upper 
extremity.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, right lower extremity.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, left lower extremity.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
erectile dysfunction.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
irregular heartbeat.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

8.  Entitlement to service connection for low back 
disability.

9.  Entitlement to service connection for right elbow 
disability.

10.  Entitlement to service connection for left elbow 
disability.

11.  Entitlement to service connection for cervical spine 
disability.

12.  Entitlement to service connection for right shoulder 
disability.

13.  Entitlement to service connection for left shoulder 
disability.

14.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A July 2003 rating decision denied the veteran's claims for 
service connection for anxiety, low back disability, 
bilateral hand and arm disability, cervical spine disability, 
shoulder disability, prostate disability, and peripheral 
neuropathy.  The veteran disagreed with this decision in 
August 2003 with regard to the denial of all claims.  In 
March 2004, the veteran submitted a substantive appeal only 
with regard to service connection for low back disability, 
bilateral hand and arm disability, shoulder disability, and 
cervical spine disability.  The veteran requested a RO 
hearing with regard to these issues; however, he failed to 
appear.  Thus, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2007).

An October 2007 rating decision denied claims for service 
connection for rheumatoid arthritis and determined that new 
and material evidence had not been received to reopen the 
claims of service connection for peripheral neuropathy, right 
upper extremity; peripheral neuropathy, left upper extremity; 
peripheral neuropathy, left lower extremity; peripheral 
neuropathy, right lower extremity; erectile dysfunction; 
irregular heartbeat; and PTSD.  The veteran disagreed with 
this decision in November 2007 and perfected a timely 
substantive appeal in January 2008.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues are as stated on the 
title page.  The Board must make its own determination as to 
whether new and material evidence has been received to reopen 
the claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In the November 2007 notice of disagreement, the veteran's 
representative contended that VA is under-evaluating the 
veteran's service-connected diabetes mellitus.  This appears 
to be a claim for an increased rating greater than 20 percent 
for service-connected diabetes mellitus.  As this claim has 
not be adjudicated by the RO in the first instance, it is 
referred back to the RO for adjudication.  It also appears 
that the veteran is claiming service connection for 
depression as secondary to service-connected diabetes 
mellitus.  This claim also is referred back to the RO for 
adjudication.

The claims for service connection for peripheral 
neuropathy/peripheral neuritis/carpal tunnel syndrome, of the 
bilateral upper extremities; peripheral neuropathy of the 
bilateral lower extremities;; erectile dysfunction; an 
irregular heartbeat; and for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied service 
connection for peripheral neuropathy/peripheral 
neuritis/carpal tunnel syndrome, bilateral upper extremities; 
peripheral neuropathy, bilateral lower extremities; erectile 
dysfunction; and for PTSD; this decision was not appealed.  

2.  In a May 2005 rating decision, the RO denied service 
connection for irregular heartbeat; although the veteran 
disagreed with this decision in June 2005, he did not perfect 
a timely appeal.

3.  An October 2005 RO decision denied service connection for 
peripheral neuropathy/peripheral neuritis/carpal tunnel 
syndrome, bilateral upper extremities; peripheral neuropathy, 
bilateral lower extremities; and for PTSD; this decision also 
was not appealed.

4.  In February 2007, the veteran filed an application to 
reopen previously denied service connection claims for 
peripheral neuropathy/peripheral neuritis/carpal tunnel 
syndrome, bilateral upper extremities; peripheral neuropathy, 
bilateral lower extremities; erectile dysfunction; irregular 
heartbeat; and for PTSD.

5.  Additional evidence received since the RO's February 
2005, May 2005, and October 2005 decisions is new, relates to 
an unestablished fact necessary to substantiate the merits of 
the claims of service connection for peripheral 
neuropathy/peripheral neuritis/carpal tunnel syndrome, 
bilateral upper extremities,  peripheral neuropathy, 
bilateral lower extremities, erectile dysfunction, and PTSD, 
and raises a reasonable possibility of substantiating these 
claims. 

6.  A low back disability was not manifested during active 
service or for many years thereafter and is not otherwise 
related to service.

7.  A right elbow disability pre-existed service and was not 
aggravated by service.

8.  A left elbow disability was not manifested during active 
service or for many years thereafter and is not otherwise 
related to service.

9.  A cervical spine disability was not manifested during 
active service or for many years thereafter and is not 
otherwise related to service.

10.  A right shoulder disability was not manifested during 
active service or for many years thereafter and is not 
otherwise related to service.

11.  A left shoulder disability was not manifested during 
active service or for many years thereafter and is not 
otherwise related to service.

12.  Rheumatoid arthritis was not manifested during active 
service or for many years thereafter and is not otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The February 2005, May 2005, and October 2005 RO 
decisions are final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
February 2005, May 2005, and October 2005 RO decisions, and 
the claims of service connection for peripheral 
neuropathy/peripheral neuritis/carpal tunnel syndrome, 
bilateral upper extremities,  peripheral neuropathy, 
bilateral lower extremities, erectile dysfunction, irregular 
heartbeat, and PTSD are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

4.  A right elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

5.  A left elbow disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

6.  A cervical spine disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

7.  A right shoulder disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

8.  A left shoulder disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

9.  Rheumatoid arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the reopening of the claims of service 
connection for peripheral neuropathy/peripheral 
neuritis/carpal tunnel syndrome, bilateral upper extremities,  
peripheral neuropathy, bilateral lower extremities, erectile 
dysfunction, an irregular heartbeat, and PTSD, there is no 
need to undertake any review of compliance with the VCAA; any 
VCAA deficiencies with regard to these claims will be 
remedied by the RO while the case is in remand status.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has since been 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), in which the Veterans Court continued to 
recognize that typically a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, with regard to the claim of service connection 
for rheumatoid arthritis, a VCAA letter was issued in March 
2007, prior to adjudication of the claims.  Id.  With regard 
to the claims of service connection for low back disability, 
bilateral elbow disability, cervical spine disability, and 
left shoulder disability, a VCAA letter was issued to the 
veteran in February 2007, subsequent to the initial 
adjudication.  A February 2008 VCAA letter was issued to the 
veteran pertaining to his claim of service connection for 
bilateral shoulder disabilities.  These letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims of service connection, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters clearly have advised the veteran of the evidence 
necessary to substantiate his claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement pertaining to the service 
connection claims for low back disability, bilateral hand/arm 
disability, cervical spine disability, and bilateral shoulder 
disability was harmless.  Although the notices provided to 
the veteran in February 2007 and February 2008 were not given 
prior to the first AOJ adjudication of the claims, the 
notices were provided prior to initial certification of the 
veteran's claims to the Board.  The contents of these notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  
Therefore, it would not be prejudicial to the claimant for 
the Board to adjudicate these claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2006, February 2007, and February 2008, the veteran 
was provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In any event, because the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection for low back disability, bilateral elbow 
disability, cervical spine disability, bilateral shoulder 
disability, and for rheumatoid arthritis, any questions as to 
the appropriate disability ratings and effective dates to be 
assigned are moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  The 
veteran also has been provided with an examination to address 
the contended causal relationship his left elbow disability 
and active service.  With regard to the issues of service 
connection for low back disability, cervical spine 
disability, right elbow disability, bilateral shoulder 
disability, and rheumatoid arthritis, as will be discussed 
below, additional examinations are unnecessary.  In summary, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claims of service 
connection for peripheral neuropathy/peripheral 
neuritis/carpal tunnel syndrome, bilateral upper extremities; 
peripheral neuropathy, bilateral lower extremities; erectile 
dysfunction; and for PTSD were received in February 2007; the 
regulation applicable to this appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's application to reopen his 
claims of service connection for peripheral 
neuropathy/peripheral neuritis/carpal tunnel syndrome, 
bilateral upper and lower extremities ("peripheral 
neuropathy claims") and for erectile dysfunction, the Board 
notes that, in November 2002, the veteran submitted a claim 
of service connection for peripheral neuropathy.  Of record 
at that time were the veteran's service medical records, 
post-service private and VA medical records, and a May 2003 
VA examination report.  The claim was denied in a July 2003 
rating decision.  Although the veteran disagreed with this 
decision in August 2003, he did not file a substantive 
appeal; thus, the RO decision is final.  38 U.S.C.A. § 7105.  

In March 2004, the veteran filed a claim to reopen 
entitlement to service connection for bilateral peripheral 
neuropathy.  Of record at that time were updated VA 
outpatient treatment records and September 2004 and January 
2005 VA examination reports.  It appears that, as the VA 
examinations showed erectile dysfunction and carpal tunnel 
syndrome/peripheral neuritis, the RO also considered 
entitlement to service connection for such disabilities.  At 
this point, the veteran was attempting to establish service 
connection for such disabilities as secondary to his service-
connected diabetes mellitus.  The January 2005 VA examiner 
opined that the veteran's sensory neuropathy, carpal tunnel 
syndrome, and erectile dysfunction were not related to the 
veteran's service-connected diabetes mellitus, as such 
disabilities preceded the diabetes mellitus diagnosis.  

A February 2005 rating decision denied service connection for 
the veteran's peripheral neuropathy claims and for erectile 
dysfunction.  Because the veteran did not initiate an appeal, 
the RO decision is final with regard to the erectile 
dysfunction issue.  38 U.S.C.A. § 7105.  In May 2005, the 
veteran submitted an April 2005 private opinion pertaining to 
his peripheral neuropathy.  The RO considered such evidence, 
and in an October 2005 rating decision confirmed and 
continued the denial of his peripheral neuropathy claims.  
The veteran also did not initiate an appeal of this decision, 
so it is now final.  38 U.S.C.A. § 7105.  

In February 2007, the veteran submitted an application to 
reopen his previously denied service connection claims for 
peripheral neuropathy/peripheral neuritis/carpal tunnel 
syndrome, bilateral upper extremities; peripheral neuropathy, 
bilateral lower extremities; and erectile dysfunction.

The Board finds that new and material evidence has been 
received to reopen the claims for service connection for 
entitlement to service connection for peripheral 
neuropathy/peripheral neuritis/carpal tunnel syndrome, 
bilateral upper extremities; peripheral neuropathy, bilateral 
lower extremities; and erectile dysfunction.  Specifically, 
the veteran has submitted medical literature which provides 
that macrovascular complications are well known to develop 10 
to 15 years before the typical diagnosis of diabetes 
mellitus.  Such documentation relates specifically to the 
veteran's claim that his bilateral peripheral neuropathy and 
erectile dysfunction are a result of his service-connected 
diabetes mellitus and contradicts the January 2005 VA opinion 
of record.  Such evidence relates to an unestablished fact 
necessary to substantiate the merits of the claim and raises 
a reasonable possibility of substantiating the claims of 
service connection.  Thus, the claims of service connection 
for peripheral neuropathy/peripheral neuritis/carpal tunnel 
syndrome, bilateral upper extremities; peripheral neuropathy, 
bilateral lower extremities; and for erectile dysfunction are 
reopened.    

With respect to the veteran's application to reopen a 
previously denied service connection claim for an irregular 
heartbeat, the Board notes that the veteran filed a claim of 
service connection for an irregular heartbeat as secondary to 
his service-connected diabetes mellitus in March 2005.  Of 
record at that time were service medical records and VA 
outpatient treatment records.  In May 2005, the RO denied the 
veteran's claim of service connection for an irregular 
heartbeat. Although the veteran disagreed with this decision 
in June 2005, he did not perfect an appeal; thus, the May 
2005 rating decision became final.  38 U.S.C.A. § 7105.

In February 2007, the veteran filed his application to reopen 
the previously denied claim of service connection for an 
irregular heartbeat.  The Board notes that, in April 2006, 
the veteran received VA examination to determine whether he 
had a heart condition.  The VA examiner also offered an 
addendum to the April 2006 examination report.  Such evidence 
was not of record at the time of the May 2005 rating decision  
which denied the veteran's service connection claim for an 
irregular heartbeat.  Thus, the Board finds that this 
evidence is new and material because it was not of record at 
the time of the last final denial, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for an irregular heartbeat, 
and raises a reasonable possibility of substantiating this 
claim.  Thus, the claim of service connection for an 
irregular heartbeat is reopened.

With respect to the veteran's application to reopen a 
previously denied service connection claim for PTSD, the 
Board notes that, in March 2004, the veteran filed an 
informal claim of service connection for PTSD.  Of record at 
that time were the veteran's service medical records, service 
personnel records, and a November 2004 private medical record 
reflecting a diagnosis of PTSD.  The February 2005 rating 
decision denied entitlement to service connection for PTSD.  
Thereafter, VA outpatient treatment records were associated 
with the claims folder which indicated that he had been 
seeking treatment for PTSD.  The veteran also submitted a 
statement containing claimed in-service stressors, and 
letters were also received from his spouse and brother.  In 
an October 2005 rating decision, the denial of entitlement to 
service connection for PTSD was confirmed and continued.  The 
veteran did not disagree with this decision and it became 
final.  38 U.S.C.A. § 7105.  

In February 2007, the veteran filed a claim to reopen 
entitlement to service connection for PTSD.  In support of 
his claim, he submitted a photocopy of a military photo taken 
in January/February 1968 of the Tet Offensive Chu Lai Combat 
Base after a rocket attack blew up an ammunition dump.  The 
veteran has claimed that he was stationed in Chu Lai in 
February 1968 when the enemy attacked the base.  The Veterans 
Court has held that a veteran with a noncombatant military 
occupational specialty who was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  As the medical 
evidence of record shows a diagnosis of PTSD, the veteran's 
service connection claim for PTSD turns on corroboration of 
his claimed in-service stressors.  Because the newly 
submitted evidence indicates that the veteran may have been 
stationed at Chu Lai in February 1968 during an enemy attack, 
it relates to an unestablished fact necessary to substantiate 
the merits of the claim and raises a reasonable possibility 
of substantiating the claim of service connection for PTSD.  
Given the foregoing, the Board finds that the claim of 
service connection for PTSD is reopened.  

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Veterans Court held that, in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

A September 1964 pre-induction examination did not reveal any 
relevant defects or diagnoses.  A November 1965 induction 
examination showed a 4 inch scar on the right elbow but 
otherwise did not show any relevant defects or diagnoses.

In January 1967, the veteran provided a medical history of 
swollen or painful joints, a history of broken bones, bone, 
joint, or other deformity, and painful or 'trick' shoulder or 
elbow.  He denied any medical history of recurrent back pain, 
pain or pressure in chest, and palpitation of pounding heart.  
The veteran noted that he had an operation on the left elbow 
prior to service.  The in-service examiner noted that the 
veteran sustained a fracture to the right elbow in 1959, and 
underwent an open reduction with a pin remaining.  A history 
of epididymitis and varicoles was noted.  A January 1967 
Medical Board examination found a small left varicocele and a 
4 inch surgical scar on the right medial elbow.  The 
veteran's lungs and chest, heart, upper extremities, lower 
extremities, spine, other musculoskeletal, and neurologic 
system all were clinically normal.  

At his separation physical examination in April 1968, the 
veteran reported a history of broken bones and denied any 
history of swollen or painful joints, painful or 'trick' 
shoulder or elbow, recurrent back pain, pain or pressure in 
chest, and palpitation of pounding heart.  The examiner noted 
a fracture of the right elbow with no sequelae.  The 
veteran's lungs and chest, heart, vascular system, upper 
extremities, lower extremities, spine, other musculoskeletal, 
and neurologic system all were clinically normal.  A scar on 
the right elbow was noted.  A chest x-ray was negative.  No 
defects or diagnoses were noted.  

Low back disability

The Board finds that the preponderance of the evidence is 
against service connection for a low back disability.  
Initially, the Board notes that service medical records are 
completely devoid of any complaints of or diagnoses related 
to the low back.  As noted above, he denied any history of 
recurrent back pain in January 1967 and in April 1968; 
clinical evaluation showed that his spine was normal.  
Moreover, review of post-service private and VA medical 
records do not reflect any complaints of or diagnosis related 
to the low back.  The records only contain diagnoses related 
to the cervical spine.  It is well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that service connection may not be granted 
unless a current disability exists).  Further, symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  

As the evidence does not establish a current disability or 
that the veteran suffered "an event, injury or disease in 
service," with regard to his claimed low back disability, it 
is not necessary to obtain a VA medical opinion with regard 
to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In other words, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a low back 
disability in service.  

Additional evidence in support of the veteran's service 
connection claim for a low back disability is his own lay 
assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).
 
Bilateral hand and arm disability

Initially, the Board notes that it is not entirely clear what 
the veteran's claim of entitlement to service connection for 
'bilateral hand and arm disability' encompasses, as his 
informal claim does not reflect a specific disability.  
Review of the veteran's post-service medical records reflects 
a diagnosis of bilateral carpal tunnel syndrome/peripheral 
neuritis, and he also has voiced complaints related to the 
elbows.  The Board notes that the RO has included carpal 
tunnel syndrome with the peripheral neuropathy bilateral 
upper extremity claims; such claims have been remanded for 
further development.  Thus, the Board will assess whether any 
bilateral elbow disability is related etiologically to 
service.

With regard to the right elbow, the pre-induction and 
induction examinations did not show a pre-existing elbow 
disability, although a 4 inch scar was noted on the induction 
examination.  There is clear and unmistakable evidence, 
however, that the veteran underwent right elbow surgery in 
1959, prior to entry into service.  Such surgery was reported 
by the veteran at the January 1967 medical examination and is 
noted on his separation examination.  Moreover, the veteran 
reported at the May 2003 VA examination that he underwent 
right elbow surgery in 1959 at the age of 14.  Thus, it is 
clear that the veteran had a pre-existing right elbow 
condition at the time of entry into service.

Service medical records do not reflect that the veteran's 
pre-existing right elbow disability was aggravated during his 
period of active service.  While he reported the right elbow 
surgery on in-service examination reports, the veteran did 
not voice any complaints related to the right elbow.  
Likewise, the April 1968 separation examiner found no 
sequelae related to the right elbow.  

A May 2003 VA examination pertaining to the right elbow 
reflects the veteran's report that he sustained a fracture of 
the right elbow in 1959 at the age of 14.  He had surgery in 
1959 and he reported still having a pin in his right elbow.  
He also reported that his right elbow bothered him when 
lifting and he experienced some arthritic-type pain with a 
tendency to swell.  He reported further that it "didn't 
really bother him during his time in service, and he was a 
paratrooper."  The VA examiner did not find any abnormality 
of the right elbow, and diagnosed status following open 
reduction internal fixation of a fracture involving the right 
elbow, probably the medical condyle, at the age of 14.  The 
veteran also had no more arthritis than would be expected.  
The VA examiner concluded, "I don't see how this can be a 
service-connected injury."  

Because there is no medical evidence that the veteran's pre-
existing right elbow disability was aggravated during 
service, because the veteran specifically admitted that his 
right elbow disability was not aggravated during service, and 
because a VA examiner has provided a negative opinion with 
regard to any medical nexus to service, the Board finds that 
the preponderance of the evidence is against service 
connection for a right elbow disability.

With regard to the left elbow, service medical records do not 
reflect any complaints or diagnoses related to the left 
elbow.  Although the veteran reported a left elbow injury 
during service, it appears that he was in fact referring to 
the right elbow as there is no further documentation or 
reference relating to a left elbow injury.  Post-service 
medical records also do not reflect any complaints or 
diagnoses related to the left elbow.  As noted elsewhere, it 
is well-settled that in order to be considered for service 
connection, a claimant first must have a disability.  
Further, symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  Given the absence of 
a disability as well as the absence of a medical nexus 
relationship to service, the Board finds that the 
preponderance of the evidence is against service connection 
for a left elbow disability.

As the evidence does not establish a current disability 
related to the left elbow or that the veteran suffered "an 
event, injury or disease in service," with regard to his 
claimed left elbow disability, it is not necessary to obtain 
a VA medical opinion with regard to etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, the 
Board finds that it is unnecessary to require the veteran to 
report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of a left elbow disability in service.  The Board 
also has considered the veteran's own lay statements to the 
effect that his right elbow and left elbow disabilities are 
causally related to his active service; however, as noted 
above, the veteran's lay statements are entitled to no 
probative value.  See Bostain, 11 Vet. App. at 127, and 
Routen, 10 Vet. App. at 186.



Cervical spine disability

Post-service medical records reflect that the veteran injured 
his right shoulder and also incurred a cervical spine injury 
in an August 2001 work incident.

A September 2002 private neuroconsultation reflects that the 
veteran reported a history of neck pain.  Upon examination, 
the impression was cervical spondylosis with evidence of C6 
radiculopathy on the left.  A September 2002 private 
electromyography report reflects an impression of C6 
radiculopathy on the left that is mild.

The Board finds that the preponderance of the evidence is 
against service connection for a cervical spine disability.  
The veteran has not submitted any evidence to support his 
assertion that his cervical spine disability is related 
etiologically to active service.  Service medical 
examinations do not reflect any complaints or diagnoses 
related to the neck or cervical spine.  As detailed, the 
January 1967 and April 1968 Reports of Medical Examination 
reflect that his spine was clinically normal.  There is no 
other evidence of record relating his current cervical spine 
disability to active service.  As noted, an initial diagnosis 
pertaining to the cervical spine was rendered approximately 
33 years after separation from service.  Moreover, post-
service medical records do not reflect any contentions from 
the veteran with regard to any neck injury incurred during 
service.  With respect to negative evidence, the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years is 
significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed cervical spine disability, so it is not necessary 
to obtain a VA medical opinion with regard to etiology.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a cervical 
spine disability in service.  Moreover, given the absence of 
any competent evidence of the claimed post-service disability 
until approximately 33 years after service, any current 
opinion provided at this point would be no more than 
speculative.  And current regulations provide that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2007); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board also 
has considered the veteran's lay statements to the effect 
that his cervical spine disability is causally related to his 
active service; however, as noted above, the veteran's lay 
statements are entitled to no probative value.

Bilateral shoulder disability

Post-service private medical records on file reflect that, in 
August 2001, the veteran injured his right shoulder while at 
work when he was lifting a 55 gallon drum.

Correspondence dated in May 2002 from a private physician 
reflects that the veteran has not worked since February 2002 
due to an injury to the left shoulder with a labrum tear.  He 
was scheduled to undergo arthroscopy of the shoulder.

A July 2002 VA outpatient treatment record reflects that the 
veteran sought physical therapy related to right shoulder 
impingement.  He reported that the date of onset was 8 to 10 
years prior.  He reported that he had experienced right 
shoulder pain for a long time and was not sure if physical 
therapy could do anything.  He was a painter for many years 
and worked over his head a lot painting ceilings.  He would 
go home after work and be in a lot of pain that night for all 
of the overhead work.  He reported also bowling for many 
years with the right extremity.  

A May 2003 VA x-ray examination request reflects that the 
veteran sustained a dislocation of the left shoulder in 
October 1959, and the x-ray examination report reflects as 
follows:  There is no acute fracture.  Posterior-inferior 
glenoid rim there is a probably old healed fracture.  No 
acute dislocation.  Osteoarthritis of the left AC joint.

The Board finds that the preponderance of the evidence is 
against service connection for a right shoulder disability 
and for a left shoulder disability.  The veteran has not 
submitted any evidence to support his assertion that his 
right or left shoulder disability is related etiologically to 
active service.  Service medical records are completely 
devoid of any complaints or diagnoses related to the 
shoulders, and there is no evidence of record to relate his 
right or left shoulder disabilities to his period of service.  
Moreover, post-service medical records do not reflect any 
contentions from the veteran with regard to any bilateral 
shoulder injury incurred during service.  Although these 
records reflect that the veteran injured his right shoulder 
in August 2001 and injured his left shoulder in February 
2002, there are no reports of in-service shoulder injuries in 
the veteran's post-service medical records.  At a July 2002 
physical therapy appointment, the veteran only reported 
symptomatology related to the right shoulder for the previous 
8 to 10 years and, in his claim for SSA benefits, he reported 
that he injured his left shoulder in 1987.  The Board notes 
that an x-ray examination request reflects that he dislocated 
his left shoulder in October 1959.  It is not clear whether 
this request referred to the right elbow injury; in any 
event, even if he dislocated the left shoulder during 
service, service medical records do not reflect any 
disability on service entrance nor any aggravation pertaining 
to any residuals of any dislocation.  

Initial complaints and diagnoses related to the shoulders 
were documented decades after separation from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson, 230 F.3d at 1333.

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed bilateral shoulder disability, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of 
bilateral shoulder disability in service.  Moreover, given 
the absence of any competent evidence of the claimed post-
service disabilities for many decades after service, any 
current opinion provided at this point would be no more than 
speculative.  And, as noted elsewhere, current regulations 
provide that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2007); see also Stegman, 3 Vet. App. at 230, and 
Tirpak, 2 Vet. App. at 611.  The Board also has considered 
the veteran's lay statements to the effect that his bilateral 
shoulder disability is related to active service; as noted 
elsewhere, the veteran's lay statements are entitled to no 
probative value.  

Rheumatoid arthritis

Medical records on file reflect that rheumatoid arthritis was 
diagnosed initially in 2003.  

The Board finds that the preponderance of the evidence is 
against service connection for rheumatoid arthritis.  
Initially, the Board notes that presumptive service 
connection is not in order as the veteran's arthritis was not 
diagnosed within a year of separation from service.  
38 C.F.R. §§ 3.307, 3.309.  The veteran also has not 
submitted any evidence to support his claim that his 
rheumatoid arthritis is related to active service.  Service 
medical examinations do not reflect a diagnosis of rheumatoid 
arthritis, and there is no evidence of record to relate his 
diagnosed rheumatoid arthritis to his period of service.  As 
noted, an initial diagnosis of rheumatoid arthritis was 
rendered in 2003, approximately 35 years after separation 
from service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson, 230 F.3d at 1333.

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed rheumatoid arthritis, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of rheumatoid 
arthritis in service.  Moreover, given the absence of any 
competent evidence of the claimed post- service disability 
until approximately 35 years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007); see also Stegman, 
3 Vet. App. at 230, and Tirpak, 2 Vet. App. at 611.  The 
Board also has considered the veteran's own lay statements to 
the effect that his rheumatoid arthritis is related to his 
active service; however, as noted elsewhere, the veteran's 
lay statements are entitled to no probative value.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claims 
for service connection for peripheral neuropathy/peripheral 
neuritis/carpal tunnel syndrome, right upper extremity; 
peripheral neuropathy/peripheral neuritis/carpal tunnel 
syndrome, left upper extremity; peripheral neuropathy, right 
lower extremity; peripheral neuropathy, left lower extremity; 
erectile dysfunction; an irregular heartbeat; and for PTSD 
are reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for left and right elbow 
disabilities is denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for bilateral shoulder 
disabilities is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.  


REMAND

With respect to the veteran's peripheral neuropathy claims, 
he contends that his peripheral neuropathy of the bilateral 
upper and lower extremities, to include his carpal tunnel 
syndrome, and erectile dysfunction are related to his 
service-connected diabetes mellitus.  The September 2004 VA 
examination reflects a diagnosis of diabetes mellitus, type 
II, and the examiner notes that complications of diabetes 
include sensory neuropathy and erectile dysfunction, although 
erectile dysfunction was present prior to the time that his 
diabetes was diagnosed.  The January 2005 VA examination 
reflects the opinion that the veteran's erectile dysfunction 
is not secondary to diabetes mellitus in that it preceded the 
diagnosis by 11 or 12 years; the peripheral neuritis of the 
arms and hands/carpal tunnel syndrome is not secondary to 
diabetes; and, the sensory neuropathy of the arms and legs is 
not due to diabetes in that it preceded the diagnosis of 
diabetes mellitus.  

In support of these claims, however, the veteran has 
submitted medical literature which provides that 
macrovascular complications are well known to develop 10 to 
15 years before the typical diagnosis of diabetes mellitus.  
In light of this evidence, the Board concludes that, on 
remand, the VA examiner who saw the veteran in January 2005 
should provide an addendum to his opinion addressing the 
literature of record pertaining to macrovascular 
complications of diabetes mellitus.  

With respect to the veteran's claim of service connection for 
PTSD, the Board notes that VBA's Adjudication Procedure 
Manual, M21-1, Part III,  5.14(b)(3), provides, "In cases 
where available records do not provide objective or 
supportive evidence of the alleged in[-]service traumatic 
stressor, it is necessary to develop for this evidence."  
The adjudication manual also provides, "If a VA examination 
or other medical evidence establishes a valid diagnosis of 
PTSD, and development is complete in every respect but for 
confirmation of the in[-]service stressor contact [the United 
States Armed Services Center for the Research of Unit 
Records]."  

Service personnel records reflect that the veteran served in 
Vietnam from February 14, 1968, to April 24, 1968, and was a 
member of the 2nd Battalion, 321st Artillery.  He reports that 
he was stationed in Chu Lai in February 1968 when the enemy 
attacked the base.  He submitted a photocopy of a picture of 
the Tet Offensive Chu Lai Combat Base taken in 
January/February 1968 after a rocket attack had destroyed an 
ammunition dump.  In light of such documentary evidence, and 
given the veteran's contentions concerning his claimed in-
service stressors, on remand the RO should attempt to obtain 
corroborating evidence of the veteran's claimed in-service 
stressors.  

In corroborating the occurrence of claimed in-service 
stressors, the question of the existence of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); West 
v. Brown, 7 Vet. App. 70 (1994).  If the adjudicators 
conclude that the record establishes the existence of such an 
event, then the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f) 
(2007).

Finally, with respect to the veteran's service connection 
claim for an irregular heartbeat, the veteran reported at his 
April 2006 VA examination that he had had a Holter monitor 
test in 2004 from his personal physician in Mineral Wells, 
Texas, and was told that he had an irregular heartbeat at 
that time.  The veteran also reported that he had an exercise 
treadmill test in Wichita Falls, Texas, in 2005 which was 
abnormal.  The VA examiner stated that "these reports would 
be vital."  A review of the claims file shows that VA has 
obtained medical records from a Wichita Falls rheumatologist; 
there is no exercise treadmill test included in these 
records.  In an addendum to the April 2006 examination 
report, the VA examiner concluded that, because the 
additional cardiac records referred to by the veteran were 
unavailable, he was unable to diagnose a cardiac disability 
or to state whether any heart disability was related to the 
veteran's service-connected diabetes mellitus.  Accordingly, 
on remand, the RO should contact the veteran and attempt to 
obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  A copy of 
the notice letter must be included in the 
claims file.  

2.  Ask the veteran to identify all VA 
and non-VA clinicians who have evaluated 
or treated him for a cardiac disability, 
to include an irregular heartbeat, since 
his separation from service.  
Specifically, the veteran should be asked 
to identify the physician in Mineral 
Wells, Texas, who told him that he had an 
irregular heartbeat following a Holter 
monitor test in 2004.  The veteran also 
should be asked to identify the physician 
who administered an exercise treadmill 
test to him in Wichita Falls, Texas, in 
2005.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should 
be included in the claims file.

3.  If, and only if, the veteran 
identifies the physician in Mineral 
Wells, Texas, who told him that he had an 
irregular heartbeat following a Holter 
monitor test in 2004, and/or the 
physician who administered an exercise 
treadmill test to him in Wichita Falls, 
Texas, in 2005, and if medical records 
are obtained from these physicians, then 
send the claims file to the VA Medical 
Center in Temple, Texas, Allan Price,  
M.D., if available, for an addendum to 
the April 23, 2006, VA heart examination 
report.  The claims file must be made 
available to Dr. Price for review.  
Dr. Price should be asked to review the 
claims file, to include 2004 and 2005 
records obtained by the RO, and to 
provide an opinion s to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed cardiac disability, to include 
an irregular heartbeat, began during 
service or is causally linked to service.

3.  Then, send the claims file to the VA 
Medical Center in Dallas, Texas, Jethro 
Rochelle, M.D.,  if available, for an 
addendum to the January 5, 2005, VA 
peripheral nerves examination report.  
The claims file must be made available to 
Dr. Rochelle for review.  Dr. Rochelle 
should provide responses to the following 
questions:

(1)  Does the veteran have sensory 
neuropathy or peripheral neuropathy of 
the upper or lower extremities and, if 
so, are they separate and distinct 
disabilities;

(2)  In light of the medical literature 
of record submitted by the veteran which 
provides that macrovascular complications 
are well known to develop 10 to 15 years 
before the typical diagnosis of diabetes 
mellitus, please provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's peripheral (or 
sensory) neuropathy of the upper and 
lower extremities, to include the 
bilateral carpal tunnel syndrome, and/or 
erectile dysfunction, are proximately due 
to the veteran's service-connected 
diabetes mellitus.  

4.  If, and only if, Jethro Rochelle, 
M.D., is not available, then schedule the 
veteran for VA examination with an 
appropriate specialist to determine the 
current nature and etiology between any 
current peripheral neuropathy and/or 
erectile dysfunction and his service-
connected diabetes mellitus.  The claims 
file must be made available to the 
examiner(s) for review.  Specifically, 
the examiner should offer responses to 
the following questions:

(1)  Does the veteran have sensory 
neuropathy or peripheral neuropathy of 
the upper or lower extremities and, if 
so, are they separate and distinct 
disabilities;

(2)  In light of the medical literature 
of record submitted by the veteran which 
provides that macrovascular complications 
are well known to develop 10 to 15 years 
before the typical diagnosis of diabetes 
mellitus, please provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's peripheral (or 
sensory) neuropathy of the upper and 
lower extremities, to include the 
bilateral carpal tunnel syndrome, and/or 
erectile dysfunction, are proximately due 
to the veteran's service-connected 
diabetes mellitus.

5.  Contact the veteran and/or his 
representative in order to afford him 
another opportunity to provide additional 
information regarding his claimed in-
service stressors.  The veteran should be 
asked to provide specific details (to 
include dates within a 3-month period, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the events) of 
his claimed in-service stressors.  

6.  Then, the RO should review the claims 
file thoroughly and prepare a summary of 
the veteran's claimed in-service 
stressors, to include the enemy attack on 
the veteran's unit at Chu Lai in February 
1968.  This summary of in-service 
stressors, along with copies of any 
relevant documents (such as the veteran's 
statements and service personnel 
records), should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  Request that JSRRC 
attempt to verify the alleged in-service 
stressor of an February 1968 attack on 
Chu Lai, Vietnam, involving the veteran's 
unit (2nd Battalion, 321st Artillery).  
Request that JSRRC provide a unit history 
for the veteran's unit (2nd Battalion, 
321st Artillery) for a 3-month period 
beginning in February 1968.  

7.  If, and only if, the alleged in-
service stressor is verified by JSRRC, 
then schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should provide an opinion as to whether 
the veteran's symptomatology meets the 
criteria for a diagnosis of PTSD.  The 
stressor supporting the diagnosis must 
be identified by the examiner. 

8.  After completion of the foregoing, 
readjudicate the claims of service 
connection for peripheral 
neuropathy/peripheral neuritis/carpal 
tunnel syndrome, of the bilateral upper 
extremities; peripheral neuropathy of 
the bilateral lower extremities; 
erectile dysfunction; an irregular 
heartbeat; and for PTSD.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


